Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 11/29/2021.

Election/Restrictions
	Applicant has elected without traverse in the Reply filed on 11/29/2021 the following species: 

	A. the variable antigen-binding domain is SEQ ID NO 2 (claim 8)
	B. what is appended to the plurality of immunoglobulin molecules is a poly Histidine tag (claim 13)

	Applicant has elected with traverse in the Reply filed on 11/29/2021 the following species: 
	C. the linker is a covalent linkage achieved through the process of a NHS activated electrophilic substitution (claims 18-19)

	Applicant argues that cleavable linkers and uncleavable (covalent) linkers are not species.  This is not found persuasive because the different linkers are distinct, and would require separate searches in both the patent and non-patent databases as described in the Restriction/Election requirement of 10/4/2021.  In addition, species selection only serves as a starting point for examination.  That is if the selected species is allowable, then the examination of the next species in the list will be conducted.  Accordingly, the nonelected species are withdrawn from each corresponding claim.
The Election Requirements are thus deemed proper and are made FINAL.
Claims 1-20 are pending.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 11/29/2021.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 11/29/2021.
Claims 1-13 and 18-19 are under examination in this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-6, 9-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al. (04/15/2010) US Patent Application Publication 2010/0092470 A1 (hereinafter referred to as "Bhatt").
	With regards to claims 1-6, 9-13 and 18-19, Bhatt teaches:
	a) as in claims 1-6, 9-13 and 18-19, a protein array comprising: a plurality of immunoglobulin molecules derived from shark single-domain heavy chain antibody lacking light-chains and comprising at least one variable antigen-binding domain, wherein each of the plurality of immunoglobulin molecules comprises at least one binding site for an antigen, and wherein the plurality of immunoglobulin molecules are immobilized on a substrate via a linker; wherein the plurality of immunoglobulin molecules comprises a single type of immunoglobulin molecule that binds to same epitopes in the antigen; wherein the plurality of immunoglobulin molecules comprises at least two types of immunoglobulin molecules that bind to different epitopes in the antigen; wherein the plurality of immunoglobulin molecules comprises at least two types of immunoglobulin molecules, each of which is capable of binding two different antigens; wherein the plurality immunoglobulin molecules comprises at least two complementarity determining regions (CDRs); wherein the plurality of immunoglobulin molecules further comprises at least two hypervariable loops that have a function that is equivalent to the function of a third CDR region; wherein one or more amino acid residues in a framework region of the plurality of immunoglobulin molecules is substituted by a different amino acid to facilitate immobilization on the substrate; wherein a C-terminal residue of the plurality of immunoglobulin molecules is substituted with a cysteine residue; wherein a C-terminal residue of the plurality of immunoglobulin molecules is substituted with a non-natural amino acid residue; wherein one or more amino acid residues are appended to a C-terminus of the plurality of immunoglobulin molecules; wherein a poly Histidine tag is appended to the plurality of immunoglobulin molecules; wherein the plurality of immunoglobulin molecules are immobilized on the substrate by the linker through a covalent linkage; wherein the covalent linkage is achieved by the processes a NHS activated electrophilic substitution (see [0008] to [0040], [0150] to [0230], [0250] to [0320] and claims 61-80).
	Thus, Bhatt anticipates the present claims.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-13 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatt et al. (04/15/2010) US Patent Application Publication 2010/0092470 A1 (hereinafter referred to as "Bhatt") in view of Easeman et al. (03/22/2012) US Patent Application Publication 2012/0070436 A1 (hereinafter referred to as "Easeman), Ubah et al. (04/04/2019) PCT International Patent Application Publication WO 2019/063726 A1 cited in the 1/22/2021 IDS (hereinafter referred to as "Ubah") and Leow et al. (2017) Diagnostics volume 2017 pages 1 to 33 cited in the 1/22/2021 IDS (hereinafter referred to as "Leow"). 
	The limitations of claims 1-6, 9-13 and 18-19, and the corresponding teachings in Bhatt are presented above, and are hereby incorporated into the instant rejection.
Bhatt does not explicitly teach:
	a) as in claim 7, the variable antigen-binding domain with an amino acid sequence of SEQ ID NO: 1.
	With regards to claim 7, Easeman teaches:
	a) as in claim 7, the variable antigen-binding domain with an amino acid sequence of SEQ ID NO: 1 (see Example 9, Table 3 and claims 1-27).
Bhatt does not explicitly teach:
	a) as in claim 8, the variable antigen-binding domain with an amino acid sequence of SEQ ID NO: 2.
	With regards to claim 8, Ubah teaches:
	a) as in claim 8, the variable antigen-binding domain with an amino acid sequence of SEQ ID NO: 2 (see claims 15-17).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Leow teaches the advantages of using single domain shark VNAR antibodies in protein arrays is that shark VNAR antibodies contain cysteine residues that improve stability during the transient heating that occurs as part of the protein immobilization process (see pages 3 and 12).  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Easeman's and Ubah's single domain shark VNAR antibodies for Bhatt's single domain antibodies because of the increased stability needed to generate protein arrays.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639